
	

113 HR 5181 IH: RECORD Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5181
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Ms. Speier (for herself and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 44, United States Code, to require the retention of records of high level officials,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Retention of Electronic Correspondence Of Regulatory Decisions Act of 2014 or as the RECORD Act of 2014.
		2.Retention of records of high level officialsSection 3102 of title 44, United States Code, is amended—
			(1)in paragraph (2), by striking ; and and inserting a semicolon;
			(2)in paragraph (3), by striking the period at the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(4)the identification of electronic mail accounts that should be preserved because such accounts are
			 most likely to contain records that should be preserved as permanent
			 Federal records and the automatic retention of those records, including
			 the accounts of each head of a Federal agency, the deputies and assistants
			 of such head, the head of each program office and staff office, each
			 assistant secretary, each administrator, each commissioner, each director
			 of an office, bureau, or the equivalent, each principal regional official,
			 each staff assistant to such official (such as a special assistant,
			 confidential assistant, and administrative assistant), each career Federal
			 employee, each political appointee, and each member of the Armed Forces
			 serving in equivalent or comparable positions; and
					(5)electronic capture, management, and preservation of the electronic mail accounts described in
			 paragraph (4) in accordance with the records disposal requirements of
			 chapter 33 of this title such that—
						(A)electronic records are readily accessible for retrieval through electronic searches; and
						(B)there are mandatory minimum functional requirements for electronic records management systems to
			 ensure compliance with this section..
			3.Review by the Comptroller General of the United StatesSection 3107 of title 44, United States Code, is amended—
			(1)by striking Chapters 21 and inserting (a) In general.—Chapters 21; and
			(2)by adding at the end the following:
				
					(b)Comptroller General evaluationThe Comptroller General shall evaluate and report to Congress not less than every two years on
			 agency management of electronic mail records required under paragraphs (4)
			 and (5) of section 3102..
			4.Review by Inspector GeneralSection 4(a) of the Inspector General Act (5 U.S.C. App.) is amended—
			(1)in paragraph (4), by striking ; and and inserting a semicolon;
			(2)in paragraph (5), by striking the period at the end and inserting ; and; and
			(3)by adding at the end the following new paragraph:
				
					(6)to review existing and proposed legislation and regulations relating to records retention
			 requirements under the chapters 21, 29, 31 and 33 of title 44, United
			 States Code (commonly referred to as the Federal Records Act) for programs
			 and operations of such establishment and to make recommendations in the
			 semiannual reports required by section 5(a) concerning compliance with
			 records retention requirements..
			5.Effective dateThis Act and the amendments made by this Act shall take effect on December 31, 2014.
		
